Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on November 12, 2020, claims 17, 18, 22-30, and 32 have been amended, claims 1-16 have been cancelled; thus claims 17-32 are pending for examination.

Response to Amendment
The objections to the Title of the invention, specification and claims have been withdrawn due to the amendment filed on November 12, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Michael Carey (Reg. No. 72,135) on January 14, 2021.
The application has been amended as follows:
In the Claims:
1-16. (Canceled)

(Currently Amended) A Non-Volatile Memory Express over Fabric (NVMeoF) system comprising:
a host[[;]] and a target device;[,]] 
wherein the host is configured for:
initiating and converting a plurality of Input/output (I/O) requests into a plurality of NVMeoF commands for accessing a storage device associated with the target device; 
packing the plurality of NVMeoF commands in an RDMA Write buffer;
forming an RDMA Write packet corresponding to the plurality of NVMeoF commands by adding a single protocol specific header to the RDMA Write buffer, wherein the RDMA Write packet formed by the host includes the plurality of NVMeoF commands packed in the RDMA Write buffer and the single protocol specific header for the plurality of NVMeoF commands; and
the Remote Direct Memory Access (RDMA) Write packet to the target device; and
wherein the target device is configured for:
posting a plurality of NVMeoF completion responses for the plurality of NVMeoF commands in the burst mode in the RDMA Write packet to the host.

(Previously Presented) The NVMeoF system of claim 17, wherein the host is further configured for: completing the plurality of initiated I/O requests based on the plurality of NVMeoF completion responses received from the target device.

(Original) The NVMeoF system of claim 17, wherein the host is further configured for: 
pre-registering a memory region for a Completion Queue (CQ) of the host by preparing a Remote Key (RKEY) for the CQ;
creating a Work Queue Element (WQE) using an RDMA Send verb, wherein the WQE includes an NVMeoF vendor specific command and the NVMeoF vendor specific command includes an address of the CQ and the RKEY prepared for the CQ;
forming an RDMA Send packet by adding at least one protocol specific header to the NVMeoF vendor specific command of the WQE; and
transmitting the RDMA Send packet corresponding to the NVMeoF vendor specific command of the WQE to the target device.

(Original) The NVMeoF system of claim 19, wherein the target device is further configured for:
removing the at least one protocol specific header from the RDMA Send packet received from the host to obtain the NVMeoF vendor specific command;
storing information about the address of the CQ and the RKEY prepared for the CQ using the obtained NVMeoF vendor specific command;
creating a memory region for a Submission Queue (SQ) of the target device by preparing an RKEY for the SQ, wherein the RKEY of the SQ indicates a combination of a session identifier (id), a controller id and NVMe Queue pair number (NVMe QPn);
creating a WQE using the RDMA Send verb, wherein the WQE includes a vendor unique completion entry in response to the NVMeoF vendor specific command and the vendor unique completion entry includes an address of the SQ and the RKEY prepared for the SQ;
preparing the RDMA Send packet by adding the at least one protocol specific header to the vendor unique completion entry of the WQE; and
transmitting the RDMA Send packet corresponding to the vendor unique completion entry to the host.

(Original) The NVMeoF system of claim 20, wherein the host is further configured for:
removing the at least one protocol specific header from the RDMA Send packet received from the target device to obtain the vendor unique completion entry; and
storing the address of the SQ and the RKEY prepared for the SQ using the obtained vendor unique completion entry.

(Currently Amended) The NVMeoF system of claim 17, wherein the host is further configured for:
accumulating the plurality of NVMeoF commands corresponding to the plurality of I/O requests in a local host queue (LHQ); and
collecting the accumulated plurality of NVMeoF commands from the LHQ based on an expiration of a vendor specific turnaround time[[;]]




(Previously Presented) The NVMeoF system of claim 22, wherein the single protocol specific header includes an RDMA Extended Transport Data (RETH), an Ethertype value (ETH), an Internet Protocol header (IP), a User Datagram Protocol (UDP) header, a Base Transport Header (BTH) an Invariant Cyclic Redundancy Code (ICRC) and a Frame Check Sequence (FCS), wherein the RETH includes DMA length, Virtual address and a Remote Key (RKEY).

(Previously Presented) The NVMeoF system of claim 17, wherein the target device is further configured for:
receiving the RDMA Write packet from the host;
removing a single protocol specific header from the RDMA Write packet received from the host to obtain the plurality of NVMeoF commands;
storing the obtained plurality of NVMeoF commands in a pre-registered memory region of a Submission Queue (SQ);
performing at least one Direct Memory Access (DMA) operation based on a type of command associated with the plurality of NVMeoF commands stored in the pre-registered memory region of the SQ;
preparing the plurality of NVMeoF completion responses after performing the at least one DMA operation;
accumulating the prepared plurality of NVMeoF completion responses in a local target queue (LTQ);
collecting the accumulated plurality of NVMeoF completion responses from the LTQ based on 
packing the collected plurality of NVMeoF completion responses in an RDMA Write buffer;
forming the RDMA Write packet corresponding to the plurality of NVMeoF completion responses by adding the single protocol specific header to the RDMA Write buffer, wherein the RDMA Write packet formed by the target device includes the plurality of NVMeoF completion responses packed in the RDMA Write buffer and the single protocol specific header for the plurality of NVMeoF completion responses; and
transmitting the formed RDMA Write packet corresponding to the plurality of NVMeoF completion responses to the host.

(Previously Presented) The NVMeoF system of claim 24, wherein the target device is further configured for:
fetching and transmitting data from the storage device to the host using at least one RDMA Write packet on determining that the plurality of NVMeoF commands includes a read command; and
fetching and storing data from the host to the storage device using at least one RDMA Read packet on determining that the plurality of NVMeoF commands includes a write command.

(Previously Presented) The NVMeoF system of claim 24, wherein the host is further configured for:
removing the single protocol specific header from the RDMA Write packet received from the target device to obtain the plurality of NVMeoF completion responses;
storing the plurality of NVMeoF completion responses in the pre-registered memory region of the CQ; and
completing the at least one I/O request based on the stored plurality of NVMeoF completion responses.

(Currently Amended) A host of a Non-Volatile Memory Express over Fabric (NVMeoF) system comprising of a target device, wherein the host is configured for: 
initiating and converting a plurality of Input/output (I/O) requests into a plurality of NVMeoF commands for accessing a storage device associated with the target device;
packing the plurality of NVMeoF commands in an RDMA Write buffer;
forming a Remote Direct Memory Access (RDMA) Write packet corresponding to the plurality of NVMeoF commands by adding a single protocol specific header to the plurality of NVMeoF commands packed in the RDMA Write buffer, wherein the single protocol specific header corresponds to the plurality of NVMeoF commands; and
transmitting the RDMA Write packet corresponding to the plurality of NVMeoF commands to a pre-registered memory region of the target device.

(Currently Amended) The host of claim 27, wherein the host is further configured for:
accumulating a plurality of NVMeoF commands in a local host queue (LHQ); and
collecting the accumulated plurality of NVMeoF commands from the LHQ based on an expiration of a vendor specific turnaround time[[;]] 



(Currently Amended) A target device of a Non-Volatile Memory Express over Fabric (NVMeoF) system comprising of a host, wherein the target device is configured for: 
forming a Remote Direct Memory Access (RDMA) Write packet corresponding to a plurality of NVMeoF completion responses upon receiving the RDMA Write packet corresponding to the plurality of NVMeoF commands from the host; 
transmitting the RDMA Write packet corresponding to the plurality of NVMeoF completion responses to a pre-registered memory region of the host, wherein the host uses the plurality of NVMeoF completion responses to complete a plurality of I/O requests;
removing a single protocol specific header from the RDMA Write packet received from the host to obtain the plurality of NVMeoF commands;
storing the obtained plurality of NVMe commands in the pre-registered memory region; and
performing at least one Direct Memory Access (DMA) operation based on a type of command associated with the obtained plurality of NVMeoF commands.

(Currently Amended) The target device of claim 29, wherein the target device is further configured for:



preparing the plurality of NVMeoF completion responses after performing the at least one DMA operation;
accumulating the prepared plurality of NVMeoF completion responses in a local target queue (LTQ);
collecting the accumulated plurality of NVMeoF completion responses from the LTQ based on an expiration of a vendor specific turnaround time;
packing the collected plurality of NVMeoF completion responses in an RDMA Write buffer; and
forming the RDMA Write packet corresponding to the plurality of NVMeoF completion responses by adding the single protocol specific header to the RDMA Write buffer, wherein the RDMA Write packet formed by the target device includes the plurality of NVMeoF completion responses packed in the RDMA Write buffer and the single protocol specific header for the plurality of NVMeoF completion responses.

(Currently Amended) A Non-Volatile Memory Express over Fabric (NVMeoF) system comprising:
a host and a target device;
wherein the host comprises:
an NVMeoF driver configured for:
receiving and translating a plurality of Input/Output (I/O) requests initiated by a host application module into a plurality of NVMeoF commands;
accumulating the plurality of NVMeoF commands in a local host queue (LHQ); and
packing the plurality of NVMeoF commands accumulated in the LHQ in a Remote Direct Memory Access (RDMA) write buffer; and
a host RDMA network interface card (NIC) configured for:
configuring a single protocol specific header to the accumulated plurality of NVMeoF commands in the RDMA write buffer; and
sending the RDMA write buffer to the target device using an RDMA Write packet;
and wherein the target device comprises:
an NVMeoF controller configured for:
executing the RDMA Write packet received from the host; and
packing a plurality of NVMeoF completion responses to the executed plurality of NVMeoF commands in the RDMA Write packet in an RDMA write buffer having the single protocol specific header; and
a target RDMA Network Interface Card (RNIC) configured for:
sending the packed plurality of NVMeoF completion responses to the host using the RDMA Write packet.

(Canceled) 

Allowable Subject Matter
Claims 17-31 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING-YIH SHYU/Primary Examiner, Art Unit 2184